TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                     NO. 03-05-00357-CV
                                      444444444444444


                           Sharon Cné Padgett-Bryant, Appellant

                                                v.

                      Sunnyvale Independent School District, Appellee



 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. GV402653, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


               Appellant Sharon Cné Padgett-Bryant filed an unopposed motion to dismiss this

appeal because the parties have reached a settlement agreement. Accordingly, we grant the motion

to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: August 19, 2005
2